ON the 17th June, 1816, Jacob Kerr, then one of the justices of the peace of Sussex county, gave judgment in favour of Hibler, against Swisher, for $93.55. On the 19th April, 1819, a scire facias was issued, to revive the judgment. Before issuing this scire facias, the time of office, of justice Kerr, had expired. And Ewing, for the plaintiff in certiorari, urged that the scire facias was not a common law, but statutory proceeding: and that this was a case in which it could not issue, because it had not been provided for by the statute. See act of February, 1812. Wall answered ; but the court unanimously reversed the judgment upon the scire facias.